United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Oxford, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0219
Issued: August 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2017 appellant filed a timely appeal from a June 28, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion when it denied authorization of
appellant’s left knee surgery.
FACTUAL HISTORY
On January 20, 2015 appellant, then a 33-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on January 15, 2015 he twisted his left foot, ankle, calf,
and knee when he slipped off the concrete pavement while walking in the snow near a fence at
1

5 U.S.C. § 8101 et seq.

work. He stopped work on the date of injury and returned to limited-duty work later on
January 21, 2015.
On March 6, 2015 OWCP accepted the claim for tear of the medial meniscus of the left
knee. It authorized left knee arthroscopy with partial lateral meniscectomy at the anterior horn
and partial synovectomy and chondroplasty of medial femoral condyle performed on March 11,
2015 by Dr. James J. Foskett, appellant’s attending Board-certified orthopedic surgeon. On
March 25, 2015 appellant returned to full-duty work.
In an April 23, 2015 medical report, Dr. Foskett noted that appellant was status post the
authorized March 11, 2015 surgery and still had debilitating left knee pain. He also noted
appellant’s medical history, which included acute left knee pain, left knee anterior cruciate
ligament (ACL) reconstruction performed in 2004, repair of a failed left knee ACL, meniscus,
ligament repair, removal of hardware, etc., and removal of an abscess on the left knee in 2014.
Dr. Foskett provided a review of systems and discussed examination findings. He provided an
impression of persistent and debilitating left knee pain with post-traumatic arthritic changes.
Dr. Foskett also provided an impression of history of prior trauma and ACL reconstruction. He
noted that appellant reinjured his knee on January 15, 2015 and that, prior to this injury, he had
been doing satisfactorily. Appellant’s pain had been signiﬁcantly accelerated by this injury and
he had persistent debilitating pain despite arthroscopy injection and physical therapy. Dr. Foskett
advised that, although appellant was relatively young for a total knee replacement, this was likely
the only salvage procedure which would appreciably relieve his pain. He related that appellant
was not a good candidate for unicompartmental knee arthroplasty due to his weight, age, and
having an incompetent ACL. On May 19, 2015 Dr. Foskett requested authorization to perform a
total left knee arthroplasty.
On May 29, 2015 OWCP referred the case to an OWCP medical adviser, Dr. Michael
Hellman, an orthopedic surgeon, for an opinion with respect to the requested surgery.
On June 10, 2015 Dr. Foskett performed a total left knee arthroplasty and an open lateral
retinacular release of the left knee for patellofemoral maltracking and dislocation. The
preoperative diagnoses were left knee severe osteoarthritis and cystic mass on the left anterior
knee. The postoperative diagnoses were left knee severe osteoarthritis and cystic subfascial mass
on the left knee, rule out sterile abscess, inclusion with foreign body reaction versus infection.
In a note dated June 11, 2015, Dr. Hellman reviewed the relevant medical evidence, which
indicated that appellant had preexisting post-traumatic arthritis of the left knee. He concluded that
surgery should not be authorized. Dr. Hellman explained that appellant’s accepted employmentrelated injury was a ground level low-energy twist of the left knee and that this type of injury
would not cause any permanent aggravation of his preexisting condition. He reasoned that this
type of injury was a temporary aggravation of his post-traumatic arthritis. Dr. Hellman further
reasoned that appellant’s preexisting condition was already severe before the accepted injury
occurred.
OWCP, by letter dated August 12, 2015, referred appellant, along with a statement of
accepted facts (SOAF), the medical record, and list of questions, to Dr. Mysore S. Shivaram, a
Board-certified orthopedic surgeon, for a second opinion to determine whether appellant’s

2

June 10, 2015 left knee surgery was medically necessary to treat his January 15, 2015 employment
injury.
By decision dated August 27, 2015, OWCP denied authorization for the June 8, 2015 left
knee surgery based on Dr. Hellman’s opinion. It noted that appellant had been scheduled for a
second opinion evaluation to determine whether the surgery should be authorized.
Appellant was unable to attend the scheduled appointment with Dr. Shivaram. OWCP
rescheduled the examination for October 28, 2015. In an October 28, 2015 report, Dr. Shivaram
reviewed the SOAF and the medical record and reported findings on physical examination. He
diagnosed severe degenerative arthritis of the left knee and status post left total knee replacement
followed by removal of the total knee prosthesis and subsequent surgical procedure with antibiotic
spacer in the left knee. Dr. Shivaram noted that x-rays and a magnetic resonance imaging (MRI)
scan performed following appellant’s January 15, 2015 employment injury revealed the presence
of a moderate degree of degenerative arthritis of the left knee. The MRI scan revealed no evidence
of a medial meniscal tear. The lateral meniscus had only an anterior horn of the lateral meniscus
and there was a questionable tear in the anterior horn of the lateral meniscus. Arthroscopic surgery
of the left knee revealed no evidence of a medial meniscus tear. There were peripheral
degenerative changes as shown on the arthroscopic pictures of the knee. The ACL was still intact
even though it was somewhat lax as indicated in the description of an operative report. Based on
the above findings, Dr. Shivaram found that the nature of the January 15, 2015 left knee injury
was not exactly clear. He advised that appellant had a severe injury to the knee in the past and
also had ACL reconstruction, lateral ligament reconstruction, and patellar ligament repair prior to
the January 15, 2015 employment injury. Dr. Shivaram maintained that there was no evidence to
indicate that the accepted work injury aggravated or accelerated appellant’s preexisting severe left
knee degenerative arthritis. He further maintained that, based on the above discussion, no further
medical treatment was required for the January 15, 2015 work-related injury. Dr. Shivaram
advised that no further improvement could be expected since appellant had a left total left knee
replacement and was awaiting revision of this surgical procedure. He opined that the accepted
injury did not cause any permanent aggravation or acceleration of appellant’s osteoarthritis of the
left knee and further opined that OWCP should not approve appellant’s total left knee replacement
surgery since he had significant degenerative arthritis of the knee prior to the January 15, 2015
employment injury.
By decision dated March 31, 2016, OWCP denied authorization for further left knee
surgery based on the opinions of Drs. Hellman and Shivaram.
On April 19, 2016 appellant requested an oral hearing before an OWCP hearing
representative. On December 7, 2016 he requested that his request for an oral hearing be converted
into a request for a review of the written record by an OWCP hearing representative due to a
scheduling conflict.
Appellant submitted a December 17, 2016 report from Dr. Foskett, who reviewed
Dr. Shivaram’s October 28, 2015 findings and disagreed with his opinion that the June 10, 2015
left knee surgery should not be authorized. Dr. Foskett noted that appellant’s knee condition was
complex in nature and nuanced. Prior to the January 15, 2015 work-related injury, appellant
suffered an ACL injury, which was successfully treated by ACL reconstruction. He also had

3

preexisting arthritis, which was significant in his left knee prior to the accepted work injury.
Dr. Foskett indicated that this was documented at the subsequent arthroscopy he performed and at
the prior repeat ligamentous reconstruction he performed before the employment injury. He
related that Dr. Shivaram’s evaluation did not consider that given the nature of appellant’s
previously injured and compromised left knee, an additional lateral meniscal tear could further
significantly accelerate arthritic degeneration of such a knee. Dr. Foskett opined, with a high
degree of medical certainty and assurance, that appellant’s January 15, 2015 work injury likely
contributed to significantly and accelerated his underlying arthritic left knee condition. He
maintained that the accepted work injury then partially and significantly contributed to his need to
undergo the 2015 left total knee arthroplasty. Dr. Foskett concluded that, based on the abovereviewed evaluations and findings, it was clear that the accepted employment injury significantly
contributed to appellant’s need to undergo subsequent total knee arthroplasty.
By decision dated January 27, 2017, an OWCP hearing representative set aside the
March 31, 2016 decision and remanded the case for further development of the medical evidence.
She found that, while Dr. Foskett’s December 17, 2016 report was insufficiently rationalized, it
presented prima facie evidence of a causal relationship between the need to undergo left knee
surgery and the accepted January 15, 2015 employment injury. On remand the hearing
representative directed OWCP to obtain the medical records referenced by Dr. Foskett in his
report. Upon receipt of these medical records, OWCP was directed to prepare an updated SOAF
and provide the records to Dr. Shivaram for review and to obtain a supplemental report concerning
whether appellant had a material worsening of a preexisting condition causally related to the
January 15, 2015 employment injury and, if so, whether the left total knee replacement performed
on June 10, 2015 by Dr. Foskett was appropriate medical treatment and medically warranted for
the accepted work injury.
On remand Dr. Foskett submitted his reports and diagnostic test reports performed on his
behalf dated January 13, 2010 through August 11, 2015, which addressed appellant’s left knee
conditions, including a large lateral meniscus tear, instability, an ACL tear, and a cystic mass.
These records also addressed surgeries appellant underwent to treat these conditions and his work
capacity.
OWCP, by letter dated April 20, 2017, requested that Dr. Shivaram review the
accompanying additional reports from Dr. Foskett, reexamine appellant, and provide an opinion
as to whether he had a material worsening of his preexisting left knee condition due to the
January 15, 2015 employment injury and whether the total left knee replacement surgery was
warranted.
In a report dated May 31, 2017, Dr. Shivaram reviewed the SOAF and medical records that
accompanied OWCP’s April 20, 2017 letter. He noted that, unfortunately, appellant had a severe
left knee injury as early as 2004. Appellant also had chronic instability of the knee and early
arthritic changes were seen as early as 2010. He underwent reconstruction of the lateral ligaments
and revision of the ACL due to chronic instability of the knee. Dr. Shivaram indicated that, with
long-standing instability of the knee, abnormal joint mechanics would lead to degenerative
changes of the knee. He further indicated that appellant was seen on several occasions for
continued knee pain over the course of years and had repeat arthroscopic evaluation of the knee
for instability and continued knee pain. Dr. Shivaram related that the January 15, 2015

4

employment injury was not very significant based on the presence of mild effusion in the knee and
no significant changes on a left knee MRI scan and subsequent arthroscopic evaluation of the knee.
However, he related that subsequent arthroscopy in 2015 revealed significant degenerative
changes involving the medial compartment and lateral and patellofemoral joint. Dr. Shivaram
related that appellant was frustrated with his long-standing left knee pain and problems and that a
total knee replacement was recommended since he had end-stage arthritis. He maintained that,
based on all these findings, his opinion remained that the accepted January 15, 2015 work injury
did not cause any permanent aggravation or acceleration of appellant’s left knee osteoarthritis.
Dr. Shivaram related that, as indicated above, appellant had severe degenerative arthritis of the left
knee at the time of the accepted injury. He reiterated his prior opinion that the left total knee
replacement should not be approved by OWCP since appellant had significant degenerative
arthritis of the knee prior to the January 15, 2015 employment injury. Dr. Shivaram noted that, as
indicated in the medical records, he had ongoing left knee problems with significant pain for
several years, which ultimately led to further surgical procedure. He indicated that, following the
left total knee replacement, revision of the left total knee replacement was performed for an
infected left total knee replacement. Dr. Shivaram reported that appellant was quite satisfied with
his recovery following the surgical procedure. He also reported that his left knee was stable for
examination. An examination revealed a well-healed scar and the knee was not warm to touch.
There was 1+ effusion in the joint and 0 to 110 degrees of range of motion. Alignment of the left
leg and left knee were satisfactory. Dr. Shivaram related that, at present, appellant advised that he
could walk for long distances and did not require the use of an assistive device for ambulation. He
maintained that overall appellant appeared to have a good result following revision arthroplasty of
the left knee. Appellant had no pain in the left knee. Dr. Shivaram advised that appellant
experienced left knee pain with constant movement and weather changes. In addition, kneeling,
excessive climbing, running, etc. aggravated his left knee pain. Ice and rest would resolve
appellant’s symptoms.
By decision dated June 28, 2017, OWCP again denied authorization for appellant’s left
knee surgery. Based on Dr. Shivaram’s May 31, 2017 opinion, it found that the June 10, 2015
total left knee replacement surgery was not necessitated by the accepted January 15, 2015 work
injury.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who is
injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly compensation.2
While OWCP is obligated to pay for treatment of employment-related conditions, the employee
has the burden of proof to establish that the expenditure is incurred for treatment of the effects of
an employment-related injury or condition.3

2

5 U.S.C. § 8103; see L.D., 59 ECAB 648 (2008).

3

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

5

In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.4 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.5 To be entitled to
reimbursement of medical expenses, a claimant has the burden of proof to establish that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition. Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence.6 In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the surgery is for a condition causally related to an employment injury and
that it is medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.7
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying authorization for
appellant’s June 10, 2015 total left knee surgical procedure.
OWCP accepted that appellant sustained a tear of the medial meniscus of the left knee
while in the performance of duty on January 15, 2015. It authorized left knee arthroscopy with
partial lateral meniscectomy at the anterior horn and partial synovectomy and chondroplasty of
medial femoral condyle performed on March 11, 2015 by Dr. Foskett, an attending physician.
On May 19, 2015 Dr. Foskett requested authorization for a total left knee arthroplasty due
to preexisting severe osteoarthritis and a cystic mass on the left anterior knee that were aggravated
by the accepted injury. He performed the surgery on June 10, 2015. Subsequently, in a
December 17, 2016 report, Dr. Foskett opined that the accepted work-related injury significantly
contributed to and accelerated appellant’s underlying left knee arthritis which necessitated surgery
on June 10, 2015.
By decision dated March 31, 2016, OWCP denied the request for authorization of surgery
based on the opinions of Dr. Hellman, an OWCP medical adviser, and Dr. Shivaram, an OWCP
referral physician, who opined that appellant’s June 10, 2015 surgery was not necessitated by the
accepted employment injury. On January 27, 2017 an OWCP representative set aside the
March 31, 2016 decision, finding that, while Dr. Foskett’s December 17, 2016 opinion was not
sufficiently rationalized, it was prima facie evidence of a causal relationship between the
January 15, 2015 employment injury and the June 10, 2015 left knee surgery. She remanded the
case to OWCP to further develop whether the June 10, 2015 left knee surgery should be authorized.
On remand OWCP received a response to a request for further opinion from Dr. Shivaram
4

See D.K., 59 ECAB 141 (2007).

5

Minnie B. Lewis, 53 ECAB 606 (2002).

6

M.B., 58 ECAB 588 (2007).

7

R.C., 58 ECAB 238 (2006).

6

regarding whether appellant had a material worsening of his preexisting left knee arthritis due to
the accepted work injury that required surgery. By decision dated June 28, 2017, OWCP denied
authorization for the June 10, 2015 left knee surgery based on Dr. Shivaram’s report.
In his May 31, 2017 supplemental report, Dr. Shivaram found that appellant’s preexisting
left knee condition which warranted total left knee replacement surgery was not caused or
aggravated by the accepted January 15, 2015 employment-related injury. He noted appellant’s
medical history which revealed a severe left knee injury dating back to 2004, and chronic
instability and early arthritic changes were seen as early as 2010 resulting in reconstruction of the
lateral ligaments and revision of the ACL and repeat arthroscopic evaluation for instability and
continued knee pain. On physical examination of the left knee, Dr. Shivaram reported essentially
normal findings with the exception of limited range of motion. Appellant informed him that,
although he experienced left knee pain with constant movement and weather changes, he could
walk for long distance and did not require the use of an assistive device for ambulation.
Dr. Shivaram noted that he appeared to have a good result following revision arthroplasty of the
left knee. He explained that the January 15, 2015 employment injury was not very significant
based on the presence of mild effusion in the knee and no significant changes on a left knee MRI
scan and subsequent arthroscopic evaluation of the knee. Dr. Shivaram related that, although the
2015 arthroscopy revealed significant degenerative changes involving the medial compartment
and lateral and patellofemoral joint, his opinion remained that the accepted employment-related
injury did not cause any permanent aggravation or acceleration of appellant’s left knee
osteoarthritis.
The Board finds that Dr. Shivaram’s opinion that appellant did not sustain a material
worsening of his preexisting left knee arthritis that necessitated surgery on June 10, 2015 due to
the January 15, 2015 employment injury represents the weight of the medical evidence in this case.
Dr. Shivaram provided a well-rationalized medical opinion based on a complete factual and
medical background.
OWCP has discretion with respect to authorization for surgery. As previously noted, abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.8 Based on the medical evidence of record, the Board finds
that it did not abuse its discretion in this case.9
On appeal appellant contends that his physician’s opinion is sufficient to warrant
authorization of his surgery. An OWCP hearing representative set aside the denial of authorization
for the June 10, 2015 surgery, finding that, while Dr. Foskett’s opinion that the January 15, 2015
employment injury significantly contributed to and accelerated appellant’s underlying left knee
arthritis, which necessitated surgery on June 10, 2015, was not sufficiently rationalized, it
established prima facie evidence of causal relationship requiring further development of the
medical evidence. OWCP properly developed the medical evidence to resolve this issue by
8

Supra note 5

9

See L.C., Docket No. 16-1797 (issued March 10, 2017).

7

obtaining additional medical records from Dr. Foskett and referring appellant to Dr. Shivaram for
another second opinion. Thus, the Board finds that appellant’s argument is not substantiated.
Appellant further contends on appeal that an OWCP referral physician did not perform a
complete physical examination, and spent only 20 minutes during his first evaluation and 5 minutes
during his second evaluation. Dr. Shivaram provided detailed examination findings and a wellrationalized medical opinion based on these findings. The Board finds, therefore, that appellant’s
argument is not substantiated.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion when it denied authorization for
appellant’s left knee surgery.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

